Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 1 of 46

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FINANCIAL GUARANTY INSURANCE
COMPANY,

Plaintiff,

-against-

THE PUTNAM ADVISORY COMPANY, LLC,

Defendant.

No. 12 Civ. 7372 (AT) (KNE)

ECF Case
Electronically Filed

 

 

DEFENDANT THE PUTNAM ADVISORY COMPANY, LLC’S
PRETRIAL MEMORANDUM OF LAW

February 3, 2020

MILBANK LLP

Thomas A. Arena (tarena@milbank.com)

Sean M. Murphy (smurphy@milbank.com)
Katherine Goldstein (kgoldstein@milbank.com)
Kingdar Prussien (kprussien@milbank.com)
Samantha A. Lovin (slovin@milbank.com)

Allison S. Markowitz (amarkowitz@milbank.com)
55 Hudson Yards

New York, New York 10001

Telephone: (212) 530-5000

Attorneys for Defendant
The Putnam Advisory Company, LLC
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 2 of 46

Table of Contents

PRELIMINARY STATEMENT sisiscseceusissessnacessieuwasipansssessousesisuacencaieasteansebdadansilevecassusslécssnivivedeuievanis 1

I.

FGIC CANNOT PREVAIL ON ITS COMMON LAW FRAUD CLAIM............ 3

A.

The August Target Portfolio Is Not A Material Misrepresentation Made
By PUtndin.........ccccsssscerscssencesseesseseeseaesdStubtilanneaietaN ati NMinNeeccmNCNNNIN 5

1. Putnam Did Not “Make” The August Target Portfolio ..............5

a The August Target Portfolio Was Not Material To FGIC’s
Decision To Insure PyXiS..........:ccccccssssssssseeeessesenseseeeesnssteneecsseensees 7

Putnam Did Not Know That The Representations In The August Target
Portfolio Were False ............:cccssccescceseceeeetesseeeeeeeseeenceeeeeceeeeseeeesesersessesseseees 9

1. FGIC Cannot Use Willful Blindness To Establish Knowledge Of
Falsity Of A Forward-Looking Statement ....0....... cece eeeeeeeeeeneeeees 9

2. Putnam Was Not Willfully Blind To The August Target Portfolio
sisi bates a kkies GSU SeaIiGs sansa Nas UAN Maca bes beams NN an cua NibeawiUaNeaaatesaseuNseEs 10

Putnam Did Not Possess An Intent To Deceive FGIC Because Putnam Did
Not Know About The August Target Portfolio, And Even If It Did, It Had
No Intent to Defraud FGIC 00000... ccccccececececesecesesseesesesasasecesasesensens 12

FGIC Did Not Reasonably Rely On The August Target Portfolio In
Deciding To Insure PyXis............ccceeseeseeceseteseeeseeesneeseneeseeeeseeeeseeeeaeereeeeees 14

ly FGIC Did Not Actually Rely On The August Target Portfolio In
Deciding Whether To Insure PyXis.........ccscceccceseseeeeceeeeeeesesesesees 14

2. FGIC Did Not Justifiably Rely On The August Target Portfolio
Because FGIC Was A Sophisticated Entity And Received
Subsequent Corrective Disclosures From Putnam..............000 18

FGIC’s Losses Were Not Caused By The Representations In The August
Target Portfolio .......cccccscccsscccsscecenscsenecesecssceseeteseeesaeeeseeseaeesueeeseeseneessesenees 22

1, FGIC Cannot Prove That But For The August Target Portfolio, It
Would Not Have Insured PyXis ..0......ccceeeesceeeseeeeeeceeeeeneeteneeseeeens 22

2. FGIC Cannot Prove That Its Losses Were Caused By The August
Target Portfolio ...........ccscccsseccssetsecesereassesseseasesanseseseaseeneeresereneses 22
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 3 of 46

IL. FGIC CANNOT PREVAIL ON ITS NEGLIGENT MISREPRESENTATION

A. There Was No Special Relationship Between Putnam And FGIC............ 27

B. The August Target Portfolio Was Not Made By Putnam And Was Not A
False Representation That Putnam Should Have Known Was Incorrect . 29

1. Putnam Did Not “Make” The Representation At Issue................ 29
wn Putnam Had No Reason To Know That The August Target
Portfolio Was INCOTTeCt............:cceccceeceeersesseeteneseseseeeesseeseesesseeeneeens 29
C. FGIC Cannot Prove That Putnam Knew FGIC Desired The August Target
Portfolio For A Serious Purpose ..........eecceeceesecssssesseeesesesaseseeesseeeseesssenees 30
D. FGIC Did Not Actually Intend To _ On The a “_ Portfolio In
Deciding Whether To Insure Pyxis... ee eo .. 30
E. FGIC Did Not Reasonably Rely On The August Target Portfolio To Its
Detriment In Deciding To Insure PyXis ........ecceeesessresereesertseseeeeersneees 31
1. FGIC Did Not Reasonably Rely On The August Target Portfolio In
Deciding Whether To Insure PyXis.........cccssseseseseseeseeeeseeseeeeees 31
2. FGIC’s Losses Were Not Caused - The Representations In The
August Target Portfolio .. poate et ese Mac iter Maree Meenes) 1
Ill. © FGIC CANNOT PREVAIL ON ITS NEGLIGENCE CLAIM ........ccccceceseseeeeees 32

A. There Was No Special Relationship Between Putnam And FGIC, And
Putnam Had No Duty To Provide FGIC With Correct Information......... 32

B. Even If Putnam Owed A Duty To FGIC, Putnam Did Not Breach That

C. Even If Putnam Breached Its Duty, FGIC Cannot Prove That Its Losses
Were Substantially Caused By That Breach Rather Than The Financial

IV. FGIC IS ENTITLED TO RECOVER ONLY ITS ACTUAL PECUNIARY LOSS
35
V. FGIC WAS UNDER A DUTY TO MITIGATE ITS DAMAGES .........00:000000088 37

-ii-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20

TABLE OF AUTHORITIES
Cases

Aboeid v. Saudi Arabian Airlines, Inc.,

2011 WL 2470091 (E.D.N.Y. June 17, 2011) ..scceccsseseeeeesesseseseeeeeneeenees

AG Capital Funding Partners, L.P. v. State St. Bank & Tr. Co.,

$42 N.E.2d 471 (N.Y. 2005)..0-.scccsesscscceseccevseessnuilgiieshoviisiicesvadsosaaicton

AHW Inc. P’Ship v. Citigroup Inc.,
980 F. Supp. 2d 510 (S.D.N-Y. 2013).....ccsssccssesesssssetecreesseseeeeeeeees

Amusement Indus., Inc. v. Stern,
786 F. Supp. 2d 758 (S.D.N-Y. 201 1)...ccccceccscceccsesesesssesteeeeeneneans

In re Austl. & N.Z. Banking Grp. Ltd. Sec. Litig.,

2009 WL 4823923 (S.D.N.Y. Dec. 14, 2009) 0... ceccesecsessereessesseesesssercereesseseensenesatenees

B.N.E. Swedbank, S.A. v. Banker,

1993 WL 152392 (S.D.N.Y. Mar. 8, 1993) ...cccccccssscssessssresrereeseereseeeeeeens

Banco Indus. de Venezuela, C.A. v. CDW Direct, L.L.C.,

888 F. Supp. 2d 508 (S.D.N-Y. 2012)..cccssssssssssesssessssssssssecessseccenssssssneessses

Banque Arabe et Internationale D’Investissement v. Maryland Nat. Bank,

57 F.3d 146 (2d Cir. 1995)... ceeessscsseseeereessessseererssenseresssrerscesesenenseeses

Basis PAC-Rim Opportunity Fund (Master) v. TCW Asset Mgmt. Co.,

A8 N.YS.3d 654 (App. Div. 2017) cesssssssssssssevssssssessssssssesssssscssssssssseesesseee

Bayerische Landesbank v. Aladdin Capital Mgmt. LLC,

692 F.3d 42 (2d Cir, 2012)..cccecessscsssssssseessssssssssesessssssecsssssssnseeseseesssnneeeseeee

Brown v. New Commodore Cruise Line Ltd.,

2000 WL 45443 (S.D.N.Y. Jan. 19, 2000) ......ccesescereceeeesseeeeesereseeeeneseeeeens

Cacchillo v. Insmed, Inc.,

551 Fed. App’x 592 (2d Cir. 2014). -ss:csmmnmnnrensonniccnsnicncenenyercenmenaemenntes

Cameron Int’l Corp. v. Precision Castparts Corp.,

2010 WL 148142 (S.D. Tex. Jan. 13, 2010)... scsssssissssasevssssisrscsssiavsevsanseasonasenvesscenensascsnseeteses.

CBS Inc. v. Ziff—Davis Pub. Co.,

75. N.Y.2d 496 (1990) ....-.++-apnnssssvenensshsisndsinssbiea osama yas auncsccnabsnuoii4

Channel Master Corp. v. Aluminum Ltd. Sales, Inc.,

151 N.E.2d 833 (N.Y. 1958)..........+.cieseemiaesenaamennnannreins ene neneeonennennt

- ili -

Page 4 of 46

casinend 1

sesreeee 20, 29, 30, 31

35
Case 1:12-cv-07372-LJL-KNF Document 254

City of New York v. Fedex Ground Package Sys., Inc.,

Filed 02/03/20

Page 5 of 46

314 F.R.D. 348 (S.D.N.Y. 2016) .......csssssccssesscssserensrsesesssessessenesensveusceseneneseussesensasesssoosssessnenses 36
Cohen v. Koenig,

D5 FES I 168I2AIGiIr. 1994) percnarnssanoremcsscencmsersiesinancsaneensussimnannenenccneneotbeneeticaselenaspeNielinmettoe?
Connaughton v. Chipotle Mexican Grill, Inc.,

75 N.E.3d 1159 (N.Y. 2017)......:sssccscreesestieaaindsccsossas asdetnnenastedsstbrscedcabentebsessetbastsnintensnsiiateonss 34
Crigger v. Fahnestock & Co.,

443 F.3d 230 (2d Cir. 2006)........ cc scsssssssssssensesessssenseaseessseseessenssasagesraensenseasreeserersnsoeses 3, 12, 21
De Sole v. Knoedler Gallery, LLC,

139 F, Supp. 3d 618 (S.D.N.Y. 2015) ssississusnvsnccssszucsnavenensorvnniensssonennsenseccansvanesorsvensncenenneanespened 8
DoubleLine Capital LP v. Odebrecht Fin., Ltd.,

323 F. Supp. 3d 393 (S.D.N.Y. 2018)... waxed |
Elghanian v. Harvey,

671 N.Y.S.2d 206 (App. Div. 1998)... eesssssseerssssesessessesenenessesensnessenasseserasasnrsareetscnenesesenss 28
Elkind v. Liggett & Myers, Inc.,

635 F.2d 156 (2d Cir. 1980).........0. weed
Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc.,

343 F.3d 189 (2d Cir. 2003)........cssesccsecssssssssssssrsssseestenebeenensaneseseesbesessansaessedessssessenseransseaeas 18
Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. e N.Y.,

375 F.3d 168 (2d Cir. 2004).... savnsore inant aennsaeseoneneenensens = eeRSEnS sais 29
Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC,

783 F.3d 395 (2d Cir. 2015)..............:-.sssssisssensenssvasonsvonsnenseessaneerenendenetenanunsonscangnranen vores 1, 21, 22
Glob.-Tech Appliances, Inc. v. SEB S.A.,

563 US. 754 (2011)......cccssesseecssssesessilasbilncadsssvnesnibiensesbisesdbdessensvessnerastevsessssssssnseceseevssnseassnsotins 10
Granite Partners, L.P. v. Bear, Stearns & Co. Inc.,

58 F. Supp. 2d 228 (S.D.N.Y. 1999)... ccsccsssssseeeserseesseneneneteeeesenestenensensasnsnensseescasutecessceseaenees 18
Gregor v. Rossi,

992 N.Y.S.2d 17 (App. Div. 2014)... cccecessesesseeseeseessseeesseeeeeeneeeneneneene 1128
High Point Design, L.L.C. v. LM Ins. Corp.,

2016 U.S. Dist. LEXIS 12690 (S.D.N.Y. Feb. 3, 2016)... ccccesseesseetsenseseereessseeseeseeeeaeneey 35
HSH Nordbank AG v. UBS AG,

95 A.D.3d 185 (N.Y. App. Div. 2012) oo. eecceseseeesesseneenseesescesensnseassessaeeessesasaeeaseqeaesdenaasensenees 28

-iv-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20

In re [AC/InterActiveCorp Sec. Litig.,

AT8 F. Supp. 2d 574 (S.D.N.Y. 2007) .sssessssssscsssssssssesscccssssssnnenseeseeseeeeeessne

KNK Enters., Inc. v. Harriman Enters., Inc.,

33 A.D.3d 872 (N.Y. App. Div. 2006) ...sesssssissssssarscsesssssssessvenessoneienssuenssasssenetesnerscsnnesesoasonss

Kortright Capital Partners LP v. Investcorp Inv. Advisors Ltd.,

392 F. Supp. 3d 382 (S.D.N.Y. 2019) .sssssssesssscsssssssseseesscnssssssnsseseesseseeessnns

Lama Holding Co. v. Smith Barney Inc.,

8 N.Y.2d 413 (1996) seecccsssssesssscssssssvvcsscssssnsecssseesssseesscssssevesecsensssnseeesesen

Landesbank Baden-Wurttemberg v. Goldman Sachs & Co.,

821 F. Supp. 2d 616 (S.D.N.Y. 2011) ..ssssssssssessssssescssecensssssssssssnsnensassseseses

Lentell v. Merrill Lynch & Co.,

396 F.3d 161 (2d Cir. 2005)... csssscesssesssreeeeerrescerssessgeresssenseeeseseeseareneees

Lerner v. Fleet Bank, N.A.,

459 F.3d 273 (2d Cir. 2006)... sssssensonenevesoniontnnmennonminincteonimenmannnnreneiseanenamanansennens

LLC v. John Hancock Life Ins. Co.,

37 Misc. 3d 1204(A), 2012 NY Slip Op 51880(U) (Sup. Ct. 2012)..........

Lombard v. Booz-Allen & Hamilton, Inc.,
280 F.3d 209 (2d Cir. 2002)... ....ssrsererssesscssvssenscncrsetavacsstotenadvseosonssssice

MBIA Ins. Corp. v. Countrywide Home Loans, Inc.,

87 A.D.3d 287 (N.Y. App. Div. 2011) .scsssssssssssssssssssssseessececcsnssssnneeseesecees

In re Merrill Lynch Auction Rate Sec. Litig.,

2011 WL 536437 (S.D.N.Y. Feb. 9, 2011)....sssscissssssssssosssassssseennenssssteensestecsensesseeseessnacnsooeeees

Muller-Paisner v. TIAA,

289 F. App’x 461 (2d Cir. 2008) ssccscsssasssosanecasnsssnossanaunscssannsvesinscoswiasessouns

Murray v. Xerox Corp.,

811 F.2d 118 (2d Cir, 1987) .cecccccsscccsccessssccsccsssssssssssssuseseesesceccensscnsnssnsnsansnsnnunssnnannanesseseeeeeeseeeee

Inre N. Telecom Ltd. Sec. Litig.,

42, F. Supp. 2d 234 (S.D.N.Y. 1998) cecssssesessessessssssssesssssssesssssccsesceeeeeeeeeeeees

New Jersey Carpenters Health Fund vy. Residential Capital, LLC,

2010 WL 1257528 (S.D.N.Y. Mar. 31, 2010) ceesscsssssssssessssccssssssnssensseeeeeees

Orlando v. Kukielka,

836 N.Y.S.2d 252 (App. Div. 2007)...cccssssscsssssscssssssecssssvsescsssssssecssssusceessssueeesesssnneeseesnaneeessnners

Page 6 of 46
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20

Prickett v. New York Life Ins. Co.,

896 F. Supp. 2d 236 (S.D.N.Y. 2012) csessssscssssssssssccccossssssssnnssssseeeceeeeeeeeeeee

Prime Mover Capital Partners L.P. v. Elixir Gaming Techs., Inc.,

898 F. Supp. 2d 673 (S.D.N.Y. 2012)... cecsecscesessesseeesenecseeseeeeeseesteesceeees

Ritani, L.L.C. v. Aghjayan,

970 F, Supp. 2d 232 (S.D.N.Y.2013)ecsssssssssccscssscseccccsceseescescessenssennnenssenstes

RKA Film Fin., LLC v. Kavanaugh,

100 N.Y.S.3d 611 (Sup. Ct. 2018) sescssisssvisssssasacsesasessoctvnssesestsnseeseassonnsessesonssecseronsnscsneononeresens

S.E.C. v. Wellshire Securities, Inc.,

TT3 FE, Supp. 569 (S.D-N-Y. 1991) sscssaissasvasswaconssusiissiieassavenssestoivsceveesevocecsvesccsvessssoossissoes

Estate of Sampson v. Georgeson Shareholder, Inc.,

412 F.3d 103 (2d Cir, 2005)....scsssssssessssescesscseccsscecsssssssssnssneceeseceeeeesssessssnsqnsnesnninnnsneneetsete

Slayton v. Am. Exp. Co.,

604 F.3d 758 (2d Cir. 2010)... ccsssccsssassscssessscsstserssscsseavssenssuseesecstsenessestsneesseenseesssseeseeseseessavens

Solin v. Domino,
501 F. App’x 19 (2d Cir. 2012) w..ccesssscsseressetseneseceeeseens

Spithogianis v. Haj-Darwishm,

2008 WL 82188 (S.D.N.Y. Jan. 7, 2008) vecsccsssssscsscccccssssssssnunsesseceeseececeeceeseeceesneennsnsensenenennees

Stagl v. Delta Airlines, Inc.,

52 F.3d 463 (2d Cir. 1995).........sssesovscivsesssassnavssnssassvesseavareiveraevecnesieriensnsnes

Stutman v. Chem. Bank,

Taylor Precision Prod., Inc. v. Larimer Grp., Inc.,

2018 WL 4278286 (S.D.N.Y. Mar. 26, 2018) ......csccscssesseereeseeesteeteeesneenenes

Tiffany (NJ) Inc. v. eBay, Inc.,

576 F. Supp. 2d 463 (S.D.N.Y. 2008) ..ssssvesssvsssvsssssssssssesssnssseseseseseeeseseseteeesstsennnvseessssssessssnsee

Tyman vy. Pfizer, Inc.,

2017 WL 6988936 (S.D.N.Y. Dec. 27, 2017) ..ccccessssssceceeseseeseesssseeeneees

Urstadt Biddle Properties, Inc. v. Excelsior Realty Corp.,

885 N.Y.S.2d 510 (App. Div. 2009) ..esesssssccssssssssevessssscsssssssseeeccesssngunnnenseses

Wild v. Catholic Health Sys.,

D1 N.Y.3d 951 (2013) ceecssssscsescsssssssssssssssssssssvusscecessessecesesessssnsneassseccesseeeceececeeeeecensensnsssensnsaasetes

- V1 -

Page 7 of 46

28

.20

1 d4

36

ae eee aeaaaeE 34

18
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 8 of 46

Woori Bank v. Citigroup Inc.,

2013 WL 1235648
Statutes

15 U.S.C. § 78bb(a)(1)

(S.D.N.Y. Mar. 27, 2013) secssssenrssnsonssnerssesnnnsnnneseneserecastiinsastsieiiasnsssbevite 29

eee Ree Eee eee ERE REESE SEER E RSA E SEER ERS SEA ERROR Ree TEETER EEE ER ESET EERE SS ESTEE ETE STE ETE SSR SE EERE REET ETERS TES

- vii -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 9 of 46

Defendant The Putnam Advisory Company, LLC (“Putnam”) respectfully submits this

pretrial memorandum of law pursuant to Paragraph V(C)(ii) of the Court’s Individual Practices.
PRELIMINARY STATEMENT

The only claims at issue in this trial concern alleged misstatements about proposed
targeted assets for Pyxis ABS CDO 2006-1 (“Pyxis”), as represented in an August 8, 2006 target
portfolio (the “August Target Portfolio”). The August Target Portfolio allegedly included
targeted assets reflecting that approximately 10% of the portfolio would consist of “prime”
Residential Mortgage Backed Securities ((RMBS”) and 4.8% would consist of RMBS from the
first half of 2005 (“2005H1 RMBS”). It is upon this sole document that Plaintiff Financial
Guaranty Insurance Company (“FGIC”) must attempt to prove its remaining claims for common
law fraud, negligent misrepresentation, and negligence. As will be shown at trial, FGIC is
unable to prove any of these claims.

First, FGIC cannot prove common law fraud by clear and convincing evidence, the
standard of proof applicable to its fraud claim. The August Target Portfolio was a forward-
looking statement subject to change. In any event, Putnam was not the “maker” of the
document. The portfolio was created by Calyon Corporate and Investment Bank (“Calyon”), not
Putnam. Putnam neither saw the August Target Portfolio or knew it existed. Moreover, any
alleged misrepresentations in the August Target Portfolio were immaterial: the differences
between the asset composition of the August Target Portfolio and the actual portfolio were de
minimis, and based on other target portfolios and communications with Putnam, FGIC knew
Pyxis would contain extremely low levels of prime RMBS and 2005H1 assets. FGIC likewise
did not reasonably rely on the August Target Portfolio in deciding to insure Pyxis (the “Pyxis

Guaranty”). FGIC, a sophisticated entity that performed its own extensive analyses before and

wi]
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 10 of 46

after deciding to insure Pyxis, relied on the assets in a portfolio from July 2006 (the “July
Portfolio”) when it agreed to the transaction. FGIC also received an updated target portfolio in

September 2006 (the “September Target Portfolio”) showing only 2% prime RMBS, rather than

 

the August Target Portfolio’s alleged 10% prime RMBS. Additionally, Putnam had no intent to
defraud FGIC—under the deal documents, Putnam was not entitled to receive any collateral
management fees on defaulting RMBS assets, and its fees were actually lower than collateral
management fees on many other CDOs. Finally, FGIC cannot prove that its losses were caused
by any alleged misrepresentations in the August Target Portfolio. FGIC’s losses were caused by
the financial crisis, which caused many of the CDOs insured by FGIC in 2006 and 2007 to suffer
significant losses.

Second, FGIC cannot prove its negligent misrepresentation claim by a preponderance of
the evidence. In addition to the reasons set forth above regarding common law fraud, FGIC’s
negligent misrepresentation claim likewise fails because a special relationship did not exist
between FGIC and Putnam. Nor can FGIC prove that Putnam should have known that the
August Target Portfolio—a document Putnam did not create and never saw— was incorrect.
FGIC did not have a contractual relationship with Putnam, and the Pyxis documents expressly
disclaimed that Putnam owed any fiduciary duty to FGIC.

Third, FGIC cannot prove its negligence claim by a preponderance of the evidence.
Again, there was no special relationship between the parties, obviating any potential duty
Putnam could have owed to FGIC. Even if Putnam did owe FGIC a duty, Putnam did not breach
it: Putnam ensured that FGIC regularly received and had access to documents and data
concerning Pyxis both before and after FGIC agreed to participate in the transaction. Included

among these documents were reports on the website that Putnam maintained for Pyxis and

-2-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 11 of 46

monthly Pyxis trustee reports; these reports showed all 186 assets in the final Pyxis portfolio,
plus the amounts of prime RMBS, 2005H1 assets, and assets rated above Ba2 in the deal.
Despite this information and the fact that FGIC could have asked Putnam to acquire different
assets for Pyxis after closing, FGIC never did so. To the contrary, FGIC twice confirmed in
writing that Pyxis was “performing as expected.”

ARGUMENT
I. FGIC CANNOT PREVAIL ON ITS COMMON LAW FRAUD CLAIM

For FGIC to prevail on its fraud claim, it must prove by clear and convincing evidence
that: (1) Putnam made a material misrepresentation; (2) Putnam knew of the misrepresentation’s
falsity at the time of the representation; (3) Putnam possessed an intent to defraud; (4) FGIC
reasonably relied on the misrepresentation; and (5) FGIC’s damages were caused by the
misrepresentation. See Crigger v. Fahnestock & Co., 443 F.3d 230, 234 (2d Cir. 2006); Lerner
v. Fleet Bank, N.A., 459 F.3d 273, 291 (2d Cir. 2006).'

As a preliminary matter, FGIC’s claim for common law fraud based on the August Target
Portfolio is fundamentally flawed. Under New York law, the general rule is that a fraud claim is
actionable only if it is based on a misrepresentation of “existing fact” rather than on a projection
of future events. Channel Master Corp. v. Aluminum Ltd. Sales, Inc., 151 N.E.2d 833, 835 (N.Y.
1958); Urstadt Biddle Properties, Inc. v. Excelsior Realty Corp., 885 N.Y.S.2d 510, 512 (App.
Div. 2009).

A fraud claim cannot be premised on a forward-looking statement, unless the forward-

looking statement was “relatively concrete” and the plaintiff proves that the defendant did not

 

Unless otherwise specified, all internal quotation marks and citations are omitted herein.

=e
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 12 of 46

have a good faith belief in the forward-looking statement at the time it was made. See New
Jersey Carpenters Health Fund v. Residential Capital, LLC, 2010 WL 1257528, at *6 (S.D.N.Y.
Mar. 31, 2010) (holding that representations that “predict future value and reliability” are “not
actionable unless it is alleged that the opinions were not truly held”); see also Cohen v. Koenig,
25 F.3d 1168, 1172 (2d Cir. 1994) (“[A] relatively concrete representation as to a company’s
future performance, if made at a time when the speaker knows that the represented level of
performance cannot be achieved, may ground a claim of fraud.”); Murray v. Xerox Corp., 811
F.2d 118, 121 (2d Cir. 1987) (“Under New York law, a failure to perform promises of future acts
is not fraud unless there exists an intent not to comply with the promise at the time it is made.”).
The August Target Portfolio is a forward-looking statement. The August Target Portfolio
purported to list a number of “target” assets in peach-colored shading, which were potential
assets for the remainder of the yet-to-be ramped Pyxis portfolio. (ECF No. 166 § 25.) Calyon
stressed to FGIC that the August Target Portfolio was subject to change. (Jd. § 24.) In fact,
Calyon’s cover email to FGIC noted that “the assets highlighted in a peach colour [sic] are the
target assets we anticipate in the portfolio, they are not yet traded as indicated in the file.” (dd.)
There is no evidence that when Calyon prepared the August Target Portfolio, the target assets
could not have been purchased, and there is no evidence that Putnam had no intention of
purchasing these targeted assets in the future. To the contrary, the evidence shows something
very different: Putnam had no knowledge of the August Target Portfolio or its contents.
Moreover, where future projections are accompanied by cautionary language, such
language renders the representation inactionable. See In re IAC/InterActiveCorp Sec. Litig., 478

F. Supp. 2d 574, 586-87 (S.D.N.Y. 2007) (holding that projections couched in cautionary
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 13 of 46

language were “inactionable” under Section 10(b) and Rule 10b-5).” Here, Calyon expressly
cautioned FGIC that the lead Calyon banker on Pyxis had not reviewed the August Target
Portfolio and that the assets were subject to change. (See ECF No. 173-18.) Additionally, the
first page of the August Target Portfolio had a disclaimer stating that the information set forth
therein was not a representation as to future performance. (/d.)

A. The August Target Portfolio Is Not A Material Misrepresentation Made By
Putnam

1. Putnam Did Not “Make” The August Target Portfolio

Calyon created the August Target Portfolio and sent it to FGIC. Under the law, for
Putnam to be liable for the Calyon-created August Target Portfolio, Putnam must have
“involved” or “entangled” itself in the preparation of the August Target Portfolio as to cause the
document to be fairly attributed to Putnam. Elkind v. Liggett & Myers, Inc., 635 F.2d 156, 163
(2d Cir. 1980), superseded by statute on other grounds, 15 U.S.C. § 78bb(a)(1)). A party
becomes “involved” or “entangled” in a third party’s statement if it reviews the statement and
represents that it “is true or at least in accordance with the [party’s] views.” Jd.; see also S.E.C.
v. Wellshire Securities, Inc., 773 F. Supp. 569, 573 (S.D.N.Y. 1991) (holding that the
involvement of the defendants did not approach the cooperation necessary to indicate
“entanglement” where, although there was evidence that the defendants reviewed a first draft, no
evidence was presented regarding any meetings between the defendants and a broker in
preparing drafts or final market letters that were published); In re N. Telecom Ltd. Sec. Litig., 42

F, Supp. 2d 234, 249 (S.D.N.Y. 1998) (holding that the mere allegation, without more, that the

 

2 “The elements of common law fraud are substantially identical to the elements of a Section
10(b) claim.” Prime Mover Capital Partners L.P. v. Elixir Gaming Techs., Inc., 898 F. Supp. 2d
673, 696 (S.D.N.Y. 2012).

-5-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 14 of 46

challenged statement was based on information provided by defendants “does not suggest the
kind of control or cooperation in the issuance of the report necessary to render defendants liable
for its content”).

Here, the evidence is unequivocal that Calyon alone prepared the August Target Portfolio
and provided it to FGIC. (ECF No. 166 J 24.) In providing the target portfolio to FGIC, Calyon
did not represent that it was forwarding assets Putnam had identified. (See id.) Moreover,
Calyon did not copy Putnam on the email attaching the document, or otherwise notify Putnam
about the document’s existence. (See id.; ECF No. 173-18.) Although FGIC claims that Putnam
was on notice of the August Target Portfolio because Putnam’s Managing Director, Carl Bell,
allegedly told FGIC to obtain a target portfolio of specific assets from Calyon, this
characterization of events is not true. Mr. Bell testified that it was not plausible that he would
have instructed FGIC to obtain a portfolio of specific targeted assets from Calyon because
Putnam would not have known what specific assets were available for purchase in the
marketplace, as one can only buy what a third party is prepared to sell, (ECF No. 167-8 (Bell Tr.)
at 521:8-523:5, 528:12-529:14, 530:5-16), as FGIC would have known was the case with any
target assets. At most, Mr. Bell would have told FGIC to ask Calyon for the portfolio constraints
and the broad categories of assets to be included in the Pyxis portfolio—similar to the type of
target portfolio set forth in the July Investor Presentation—rather than specific assets. (Id. at
528:12-529:14.)

In any event, even assuming arguendo that Putnam knew about the existence of the
August Target Portfolio, knowledge of the document does not equate to knowledge of the
portfolio’s specific contents, much less establish that Putnam “so entangled” itself in the target

portfolio’s contents that it should be deemed the document’s “maker” as a matter of law.

-6-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 15 of 46

Putnam did not review the August Target Portfolio and thus did not know what targeted assets
were listed in the document. Nor did Putnam ever represent that the specific target assets in the
Calyon-created August Target Portfolio was in accordance with its views, which is necessary for
the document to be attributed to Putnam.

2. The August Target Portfolio Was Not Material To FGIC’s Decision
To Insure Pyxis

For a misrepresentation to constitute fraud, it must be material. In other words, the
misrepresentation must be “sufficiently important or relevant to influence the plaintiffs
decision.” Taylor Precision Prod., Inc. v. Larimer Grp., Inc., 2018 WL 4278286, at *23
(S.D.N.Y. Mar. 26, 2018); see also Muller-Paisner v. TIAA, 289 F. App’x 461, 464 (2d Cir.
2008) (holding that a statement is material when “a reasonable investor would have considered
[it] significant in making investment decisions”). When cautionary language accompanies the
representation, such language negates the claim of materiality. See In re Austl. & N.Z. Banking
Grp. Ltd. Sec. Litig., 2009 WL 4823923, at *13 (S.D.N.Y. Dec. 14, 2009) (“[T]he existence of
cautionary language effectively negates the materiality of an alleged misstatement or
omission.”).

Here, the inclusion of prime or “seasoned” assets—assets from the first half of 2005—
which were purportedly included in the August Target Portfolio, were not material to FGIC’s
decision to insure Pyxis. First, there was a difference of only 2.5%—the difference between
4.8% and 2.3%—between the amount of 2005H1 RMBS that FGIC claims Putnam should have
purchased pursuant to the August Target Portfolio and the amount of such assets in the final
Pyxis CDO. Moreover, at no point during the structuring of the Pyxis CDO did FGIC request

the addition of a portfolio constraint requiring a minimum amount of 2005H1 RMBS.
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 16 of 46

Similarly, FGIC’s credit application, a 40-page document summarizing FGIC’s
underwriting team’s research and analysis of Pyxis (the “Credit Application”), observed without
complaint the absence of any seasoned RMBS in the collateral pool, which FGIC noted would
have assets only from the prior 12 months (a period that excluded 2005H1 RMBS). (ECF No.
173-5 at 26.) In fact, FGIC did not even rely on the assets in the August Target Portfolio in its
Credit Application. Although the August Target Portfolio included a list of the 98 assets
acquired for Pyxis through August 8, 2006, FGIC’s Credit Application included only the 82
acquired assets set forth in the July Portfolio. (ECF No. 166 §{ 40, 49.) The representations in
the August Target Portfolio could not possibly be material if they were not important enough to
be included in the document upon which FGIC’s Structured Credit Committee based its decision
to insure Pyxis.

Any alleged misrepresentation relating to the amount of prime RMBS in the Pyxis CDO
was also not material. Although FGIC claims that, based on the August Target Portfolio, it
expected 10% of the Pyxis CDO to consist of prime RMBS, FGIC was provided other target
portfolios with lower percentages of prime RMBS, including the September Target Portfolio
which it received a month after the August Target Portfolio but weeks before the Pyxis closing
on October 3, 2006. (See ECF No. 166 927.) The September Target Portfolio showed only 2%
of prime RMBS, consistent with the final Pyxis portfolio. (/d.) The fact that FGIC never
commented on, or attached any significance to, the many different target portfolios with varying
amounts of prime RMBS proves that the amount of prime RMBS was not material to FGIC’s
participation in the Pyxis CDO. FGIC also knew that a Pyxis portfolio constraint required the
portfolio to consist of at least 80% subprime or midprime RMBS, (ECF No. 173-5 at 17), and

that Putnam preferred subprime RMBS assets, (ECF No. 166 738). FGIC never objected to

-8-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 17 of 46

these portfolio constraints or asked that Pyxis add a constraint requiring a minimum amount of
prime RMBS or assets from a particular vintage. And, last but not least, the purportedly “prime”
assets listed in the August Target Portfolio were not even prime—they were Option Arms or Alt-
A securities, as was obvious from the names of the assets. (ECF No. 173-18; ECF No. 210-2
(Dolan Tr.) at 297:12-298:7.)

B. Putnam Did Not Know That The Representations In The August Target
Portfolio Were False

For FGIC to prove its fraud claim, it must prove by clear and convincing evidence that
Putnam knew that the August Target Portfolio was false at the time it was sent by Calyon to
FGIC. See Lerner, 459 F.3d at 291 (“To state a cause of action for fraud, a plaintiff must allege .
.. knowledge by the party making the representation that it was false when made... .”).
Additionally, as noted above, when the representation at issue is a forward-looking statement, the
plaintiff must prove that the party that made the representation knew the representation could not
be achieved at the time the representation was made. See Cohen, 25 F.3d at 1172 (“[A]
relatively concrete representation as to a company’s future performance, if made at a time when
the speaker knows that the represented level of performance cannot be achieved, may ground a
claim of fraud.”). Because there is no evidence that Putnam ever saw the August Target
Portfolio, FGIC will be unable to prove that Putnam knew the document was false.

1. FGIC Cannot Use Willful Blindness To Establish Knowledge Of
Falsity Of A Forward-Looking Statement

As a matter of law, willful blindness cannot be used to establish actual knowledge in the
context of a forward-looking statement. In analogous circumstances involving securities fraud
claims based on forward-looking statements, the law requires “actual knowledge.” Prime Mover

Capital Partners, 793 F. Supp. 2d at 667 (plaintiffs must prove forward-looking statement was

-9-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 18 of 46

“made with actual knowledge” that it was false) (quoting Slayton v. Am. Exp. Co., 604 F.3d 758,
766 (2d Cir. 2010)). Because the August Target Portfolio is a forward-looking statement, FGIC
must prove that Putnam had actual knowledge of the August Target Portfolio. FGIC cannot
establish its fraud claim by establishing that Putnam had “constructive knowledge,” through the
legal construct of willful blindness, of a forward-looking statement it never saw.
2. Putnam Was Not Willfully Blind To The August Target Portfolio

Even if FGIC could prove knowledge through a “willful blindness” theory, Putnam was
not willfully blind to any alleged misrepresentations in the August Target Portfolio. To prove
willful blindness, a mental state that “surpasses recklessness,” FGIC must show that “(1) the
defendant [] subjectively believe[s] that there is a high probability that a fact exists and (2) the
defendant [has] take[n] deliberate actions to avoid learning of that fact.” Glob.-Tech Appliances,
Inc. v. SEB S.A., 563 U.S. 754, 769 (2011).

In this case, FGIC asserts that Putnam was willfully blind to the contents of the August
Target Portfolio because Putnam should have known Calyon would provide FGIC with false
information and deliberately avoided learning of this false information. According to FGIC,
“Putnam knew Calyon was unreliable, repeatedly made serious errors, and provided false
information to investors.” (ECF No. 118 at 31.) This is false. During summary judgment, FGIC
cited to a modest number of emails in which Putnam, from time to time, was critical of Calyon as
the parties put together the Pyxis transaction. (See, e.g., ECF No. 167-42; ECF No. 167-37.)
Although FGIC cites these emails as evidence of Calyon’s unreliability, they are more probative
of Putnam’s diligence and good faith as Putnam ensured that the Pyxis transaction was properly
structured. Moreover, none of the emails related to the composition of portfolio assets or

communications with FGIC.

-10-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 19 of 46

In fact, as evidence of Putnam’s diligence and good faith, on September 5, 2006, Putnam
sent Calyon an updated target portfolio showing that Pyxis would have just 1.25% prime RMBS
and only 16.25% of assets rated above Ba2. (See ECF No. 115-26.) In recommending that
Calyon forward this updated target portfolio to investors, Putnam noted that Pyxis investors had
not received portfolio data since the “pitch book” (the July Investor Presentation). (See id.) If,
as FGIC contends, Putnam had knowledge of the August Target Portfolio, Putnam surely would
not have alluded to the July Investor Presentation as the last target portfolio that investors had
received. The target portfolio that Putnam sent to FGIC on September 5, 2006 was incorporated
by Calyon in the September Target Portfolio provided to FGIC and note investors on September
8, 2006.

With Putnam’s diligence in mind, it can hardly be said that Putnam “purposefully
contrived to avoid learning” about the August Target Portfolio. See, e.g., Tiffany (NJ) Inc. v.
eBay, Inc., 576 F. Supp. 2d 463, 514-15 (S.D.N.Y. 2008) (finding no willful blindness where
defendant was “generally aware that counterfeit Tiffany jewelry was being” sold on its website,
and “[defendant] took significant steps to prevent counterfeiting” such that it could not be said
defendant “purposefully contrived to avoid learning of counterfeiting on its website, or that
[defendant] failed to investigate once it learned of such counterfeiting”), aff'd in part, rev'd in
part on other grounds, 600 F.3d 93 (2d Cir. 2010). Contrary to FGIC’s contention, it was not the
collateral manager’s role to monitor a structuring bank’s communications with deal participants
such as FGIC. (ECF No. 210-1 9 111-112.) Nor was it Putnam’s job to tell FGIC to review
documents that Calyon thought were important enough to send to investors and other deal

participants. The September Target Portfolio was included in a seven-page document entitled

- TT -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 20 of 46

“Summary of Key Terms.” (ECF No. 166 27.) Despite Putnam’s efforts, FGIC did not bother
to review the September Target Portfolio. (/d.)

Cc. Putnam Did Not Possess An Intent To Deceive FGIC Because Putnam Did

Not Know About The August Target Portfolio, And Even If It Did, It Had No
Intent to Defraud FGIC

For FGIC to prove its fraud claim, it must prove by clear and convincing evidence that
Putnam had an intent to deceive FGIC. See Crigger, 443 F.3d at 234. Proof that a defendant had
“a general profit motive, such as the motive to earn fees, is not a sufficient motive to commit
fraud.” Prickett v. New York Life Ins. Co., 896 F. Supp. 2d 236, 246 (S.D.N.Y. 2012); see also
SSR II, LLC v. John Hancock Life Ins. Co., 37 Misc. 3d 1204(A), 2012 NY Slip Op 51880(U), *5
(Sup. Ct. 2012) (“[T]he motive to earn higher compensation is legally insufficient to infer
scienter.”’).

FGIC alleges that Putnam had an intent to defraud FGIC because Putnam wanted to earn
fees from Pyxis and because it had been promised future CDO deals by Pyxis’s equity investor,
Magnetar Capital LLC (“Magnetar”). This assertion is baseless and makes no sense. All of
Putnam’s fees — both its senior fee and its subordinated fee — were dependent on the underlying
portfolio of securities not defaulting. If a collateral asset defaulted, Putnam would not receive its
fee on the notional value of that asset. (ECF No. 166 78-80; ECF No. 173-2 at 7 149; ECF
No. 115-20 at 72-73, 78-79; ECF No. 210-1 {J 149, 155-157.) It therefore makes no sense that
Putnam would knowingly engage in a $1.5 billion fraud by purchasing assets that it hoped would
cause Pyxis to fail. In addition, Putnam’s fee rate was not out of the ordinary; to the contrary, its
senior fee of 15 basis points (of the notional amount of non-defaulting assets) and its

subordinated fee of 5 basis points were lower than the fees paid to collateral managers on other

CDOs. (ECF No. 210-1 § 188.)

-12-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 21 of 46

Furthermore, there is no evidence that Putnam acted with an intent to defraud. Putnam
worked diligently to ensure that FGIC received accurate information about the Pyxis collateral
both before and after the deal closing. As noted previously, before the closing, Putnam arranged
for Calyon to send FGIC the September Target Portfolio. (ECF No. 166 {ff 26-27.) After the
closing, Putnam arranged for FGIC to have access to Putnam’s website, and also made the
necessary arrangements for FGIC to receive monthly trustee reports. (/d. J] 53-55.) Putnam’s
website, like the monthly trustee reports, contained detailed reports regarding each of the assets
in the Pyxis collateral, both in the aggregate and individually. Each of these reports detailed the
amount of prime RMBS, 2005H1 RMBS, and assets rated above Ba2 in Pyxis. Yet, FGIC never
objected to the Pyxis portfolio composition or asked Putnam to adjust the assets in the deal.

FGIC also complains that a small portion—3.6%—of the Pyxis collateral consisted of
other Magnetar-sponsored CDOs. (ECF No. 166 455.) FGIC speculates that the inclusion of
these assets must have resulted from some type of influence Magnetar imposed on FGIC. The
claim is meritless. Because Putnam sourced the CDO assets in Pyxis in cash bond form (as
opposed to credit default swaps), Putnam could only purchase recently-issued CDOs. (ECF No.
210-1 4] 162-164.) Magnetar-sponsored CDOs, due to their recent issuance, were among the
CDOs most available for purchase. (Jd.) The presence of Magnetar-sponsored CDOs in Pyxis
was not unusual. In fact, six other CDOs insured by FGIC around the same time as Pyxis
included Magnetar-sponsored CDOs in their collateral pools. (ECF No. 166 65.) One of these
CDOs, Havenrock II, contained a whopping $577 million in Magnetar-sponsored deals,
representing more than 25% of the Havenrock II portfolio, standing in stark contrast to Pyxis’s
3.6%. (Id. J 66; see ECF No. 210-1 499.) Of the $577 million of Magnetar-sponsored CDOs in

Havenrock II, $70 million consisted of Pyxis itself. (ECF No. 210-1 999.) Yet Putnam had no

-13-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 22 of 46

involvement in Havenrock II, and there is no suggestion or evidence that the Havenrock II
structuring bank or collateral manager was doing Magnetar’s bidding in including such massive
amounts of Magnetar-sponsored CDOs in its collateral pool.

Moreover, the overall asset composition of Pyxis was consistent with other CDOs issued
at the same time. As noted by Putnam’s industry expert, John Dolan, “[s]everal other CDOs
issued around the same time as Pyxis, including several non-Magnetar CDOs, had similar
collateral characteristics, including vintage, ratings composition ... .” (ECF No. 210-1 421,
106-107.) None of these other CDOs was sponsored by Magnetar.

D. FGIC Did Not Reasonably Rely On The August Target Portfolio In
Deciding To Insure Pyxis

To satisfy the reliance element of common law fraud, FGIC must prove by clear and
convincing evidence that it reasonably relied on the August Target Portfolio in deciding whether
to insure the Pyxis CDO. See Banque Arabe et Internationale D’Investissement v. Maryland
Nat. Bank, 57 F.3d 146, 156 (2d Cir. 1995) (“[Plaintiff] was also required to establish that it
actually relied on the disclosure or lack thereof, and that such reliance was reasonable or
justifiable.”). To show reasonable reliance, FGIC must establish that it actually relied on the
August Target Portfolio and that its reliance was justifiable. FGIC cannot make either showing.

1. FGIC Did Not Actually Rely On The August Target Portfolio In
Deciding Whether To Insure Pyxis

Under New York law, the plaintiff must establish that it actually relied on the alleged
misrepresentation to maintain a claim for fraud. Banque Arabe, 57 F.3d at 156. This means that
the plaintiff must have changed its position “in reliance on the truth of the alleged
misrepresentations.” Aboeid v. Saudi Arabian Airlines, Inc., 2011 WL 2470091, at *3 (E.D.N.Y.

June 17, 2011) (citing CBS Inc. v. Ziff-Davis Pub. Co., 75 N.Y.2d 496, 502 (1990)).

-14-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 23 of 46

The evidence demonstrates that FGIC did not rely on the August Target Portfolio in
deciding to insure the Pyxis CDO. First, nowhere in the 40-page Credit Application for Pyxis
did FGIC perform any specific credit analysis on any of the targeted 2005HI assets in the August
Target Portfolio (which constituted just 4.8% of the targeted portfolio). In fact, the Credit
Application nowhere states that FGIC expected any portion of the Pyxis portfolio to be of any
particular vintage. To the contrary, FGIC’s Credit Application recognized, without complaint,
that the ramped portfolio contained “no seasoned bonds” and that Putnam intended to source
assets from the prior 12 months, a period that would exclude assets from 2005H1 or earlier.
(ECF No. 166 4 45.)

Second, as previously noted, FGIC’s Credit Application did not take into account all 98
already-acquired assets listed in the August Target Portfolio; instead, the Credit Application
made reference only to the 82 acquired assets listed in the July Portfolio. (ECF No. 166 J 40,
49.)

Third, the Credit Application shows that FGIC did not run simulations or model cash
flows on any of the target assets in the August Target Portfolio. (ECF No. 166 4 49.) Instead,
FGIC assumed that any prime bonds in the final portfolio would simply perform in a manner
consistent with four assets FGIC had insured in other, unrelated deals. (Jd. 9 47; ECF No. 210-1
{ 84.) None of those four bonds, however, was a prime RMBS; like the so-called “prime”
RMBS in the August Target Portfolio, those four assets were either Alt-A or Option Arm
securities. (ECF No. 166 48.)

And, fourth, the Credit Application did not reflect that any particular percentage of the
collateral assets would have a Moody’s credit rating above Ba2. To the contrary, the Credit

Application recognized that Pyxis was targeted to have a Weighted Average Rating Factor of

-15-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 24 of 46

approximately 500, which reflects an average, aggregate rating between BBB and BBB- — the
Standard & Poor’s ratings that correlate to Baa2 and Baa3 by Moody’s, respectively. (ECF No.
173-5 at 8, 23.)

Additionally, after receiving internal approvals to proceed with the Pyxis transaction,
FGIC regularly received information showing the exact composition of assets in the deal. (ECF
No. 166 4] 53-55.) FGIC’s Surveillance team, the group assigned to monitoring Pyxis after
closing, had standing procedures to review the monthly trustee reports of all CDOs FGIC had
insured. (Id. J 13; see also ECF No. 210-1 4] 68-71.) At trial, Putnam will show that FGIC’s
Surveillance team received and reviewed the monthly Pyxis trustee reports for the express
purpose of monitoring the CDO’s collateral performance. (See ECF No. 166 {{f] 54-55.) Putnam
will also establish that on April 6, 2007, the Surveillance team prepared an internal report
showing the relative amounts of prime RMBS in various CDOs FGIC had insured. (See Ex. 1.)
That report showed that Pyxis had only 2% prime RMBS. (/d.) Nor was this report buried in
the back of a file cabinet. To the contrary, it was widely circulated within FGIC; among its
recipients were FGIC’s President, its Chief Credit Risk Officer, the entire Surveillance team, and
the entire CDO FGIC team. (/d.) Yet, despite the report’s highlighting of the amount of prime
RMBS in Pyxis, FGIC never once objected to Pyxis’s asset composition. In fact, on two
occasions after the Pyxis closing, FGIC confirmed that the closed transaction was consistent with
the proposed transaction on which it had based its decision to participate. (/d. {{] 56-57.) As late

as April 2007, FGIC represented in writing that “the deal is performing as expected.” (Id. ¥ 57.)

 

3 Unless otherwise indicated, citations to “Ex. _” refer to the exhibits to the Declaration

of Thomas Arena in Support of Defendant The Putnam Advisory Company, LLC’s Pretrial

Memorandum of Law, filed contemporaneously herewith.
-16-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 25 of 46

Likewise, FGIC cannot establish that it relied on the August Target Portfolio in agreeing
to a 40% attachment point for the Pyxis Guaranty; such an attachment point meant that Pyxis
would have to suffer losses wiping out 40% of its collateral assets before FGIC’s insurance
obligations would be triggered under the transaction. FGIC puts forward a convoluted theory of
reliance, arguing that had the rating agencies assessed a target portfolio more closely aligned to
the final portfolio, the rating agencies would have required a 25% initial AAA attachment point
for Pyxis notes (rather than the initial AAA attachment point of 20.43% in the deal). (See ECF
No. 173-45 (O’Driscoll Tr.) at 259:5-260:7, 272:5-12.) FGIC’s industry expert, Fiachra
O’Driscoll, speculates that if the initial AAA attachment point were 25%, FGIC would have
insisted on establishing an attachment point for the Pyxis Guaranty of 50%, not 40%, because
FGIC only insured tranches at two times the initial AAA attachment point. (See ECF 167-58
29.)

Every step of FGIC’s theory of reliance is contrary to the evidence. There is no evidence
that the rating agencies would have required a 25% initial AAA attachment point if they had
examined the final Pyxis portfolio. Indeed, each of the three rating agencies re-confirmed their
ratings for each class of Pyxis notes based on the final Pyxis portfolio. (ECF No. 166 { 77.)
Moreover, there is no credible evidence that FGIC would have demanded a 50% attachment
point for the Pyxis Guaranty if the initial AAA attachment point had been set at 25%. No
witness testified that FGIC would have conditioned its participation in Pyxis at exactly two times
the initial AAA attachment point, and no document supports the conclusion that FGIC insisted,
as an iron-clad rule, that it only insures a CDO tranche at two times the initial AAA attachment
point. In fact, FGIC insured numerous CDOs at less than two times the initial AAA attachment

point. (See Ex. 2; Ex. 3; Ex. 4; see ECF 210-1 at Ex. 9.) Nor is there evidence that Calyon

-17-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 26 of 46

would have agreed to offer FGIC the opportunity to issue the Pyxis Guaranty at a 50%
attachment point; the evidence strongly suggests the contrary. (See ECF No. 164-14.)
2. FGIC Did Not Justifiably Rely On The August Target Portfolio
Because FGIC Was A Sophisticated Entity And Received Subsequent
Corrective Disclosures From Putnam
New York law requires the plaintiff to have been justified in relying on the alleged
misrepresentation at issue. Reliance is justifiable when a reasonable person would attach
significance to the representation “in determining his choice of action in the transaction in
question.” Stutman v. Chem. Bank, 95 N.Y.2d 24, 30 (2000). When determining whether a
plaintiffs reliance is justifiable, one must consider the context in which the representation was
made, such as by “focusing on the level of sophistication of the parties, the relationship between
them, and the information available at the time of the operative decision.” De Sole v. Knoedler
Gallery, LLC, 139 F. Supp. 3d 618, 642 (S.D.N.Y. 2015); see also Emergent Capital Inv. Mgmt.,
LLC v. Stonepath Grp., Inc., 343 F.3d 189, 195 (2d Cir. 2003) (“In assessing the reasonableness
of a plaintiff's alleged reliance, we consider the entire context of the transaction, including
factors such as its complexity and magnitude, the sophistication of the parties, and the content of
any agreements between them.”); see also Granite Partners, L.P. v. Bear, Stearns & Co. Inc., 58
F. Supp. 2d 228, 259 (S.D.N.Y. 1999) (“Sophisticated parties may well be under a duty to make
affirmative efforts to protect themselves from misrepresentations . . . and cannot be heard to
complain when they fail to make diligent inquiries.”).
FGIC’s sophistication is beyond dispute. By 2006, FGIC “was one of the four largest
players in the global financial guaranty insurance industry” and “a substantial portion of FGIC’s
insurance was written on structured products, including RMBS and CDOs.” (ECF No. 210-1 {f

52, 58-62.) In internal documents, FGIC highlighted its ability to “rigorously examine” a deal’s

-18-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 27 of 46

“structural components,” to develop cash flow models to test a deal’s portfolio assets against a
range of stress scenarios, and to review all “reporting made available to the trustee” to ensure
that a closed deal was performing as expected. (ECF No. 166 11-12; see ECF No. 210-1 4
20.) FGIC used its resources and sophistication to provide insurance on 250 RMBS and 18
CDOs, most of which contained subprime RMBS. (ECF No. 166 { 16.) The notional value of
FGIC’s RMBS exposures exceeded $31 billion, and the notional value of its CDO exposures was
roughly $11 billion. (/d.)

More particularly, FGIC’s Credit Application for Pyxis repeatedly showcases its
sophistication in analyzing CDOs. The Credit Application is replete with reports on the
extensive analyses FGIC performed regarding the deal, including cash flow analyses, default
analyses, and analyses of asset correlation. (ECF No. 166 {{] 35-38, 40, 42-44, 45-47, 49-51.)
As noted by Putnam’s industry expert, Mr. Dolan, “[p]rior to making its decision to participate in
Pyxis, FGIC performed extensive analysis of the collateral, including re-rating all of the
underlying collateral, re-categorizing the midprime securities as subprime, and calculating
expected losses under a range of scenarios.” (ECF No. 210-1 §{ 72, 77-82.) FGIC’s analyses
did not terminate with the closing of CDOs it insured. FGIC established a surveillance team of
talented professionals dedicated to “monitor[ing] all closed transactions on a monthly basis using
FGIC’s proprietary surveillance database.” (ECF No. 166 13; see also ECF No. 210-1 fj 68-
71.)

Reliance is not justifiable where a party proceeds with a transaction knowing it has not
received complete information. See KNK Enters., Inc. v. Harriman Enters., Inc., 33 A.D.3d 872,
872 (N.Y. App. Div. 2006) (“Here, the plaintiff, who was represented by counsel, decided to

proceed with the transaction, despite knowing that it had not received full information

-19-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 28 of 46

concerning the transaction; thus its reliance cannot be considered reasonable or justifiable.”).
Here, the evidence is undisputed that FGIC was told the August Target Portfolio was preliminary
and subject to change. By its witnesses’ own admission, FGIC understood that the assets were
targets—that is, projections—and FGIC also knew that such targets were anything but ironclad
promises that Pyxis would purchase these exact targeted assets in the future. Putnam, as
collateral manager, could only arrange for Pyxis to purchase assets made available for sale, at a
price Putnam thought appropriate, by a willing seller not under Putnam’s control. FGIC never
sought to confirm with Calyon or Putnam whether the target assets in the August Target
Portfolio had been acquired, but it easily could have at any point before or after the closing.
More importantly, reliance is not justified when the plaintiff is provided with updated
information that updates or corrects the original representations. Estate of Sampson v.
Georgeson Shareholder, Inc., 412 F.3d 103, 109-10 (2d Cir. 2005) (affirming dismissal of Rule
10b—5 claim where reliance on the alleged misstatements was unjustifiable given that the
defendant “subsequently received additional letters” containing accurate information). As noted
above, one month before the Pyxis transaction closed, FGIC received the September Target
Portfolio showing that the deal was expected to have 2% prime RMBS. (ECF No. 166 § 27.)
After the closing, FGIC received monthly trustee reports detailing every conceivable feature of
the final Pyxis portfolio. (Id. {9 54-55.) FGIC also obtained access to Putnam’s website for
Pyxis, which again listed each of the final portfolio assets and contained aggregated information
showing the amounts of prime RMBS and the ratings of the collateral securities in Pyxis. (ld. {
53.) At any point, if FGIC were in fact troubled by the relative amounts of prime RMBS or so-

called “seasoned” assets in the deal, FGIC could have asked Putnam to adjust the portfolio’s

-20-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 29 of 46

composition pursuant to its ability to trade up to 5% of the portfolio on an annual basis. (See
ECF No. 173-5 at 2.) FGIC never made such a request.

Moreover, where, as here, the plaintiff is a sophisticated entity “engaged in major
transactions,” and “enjoy[s] access to critical information but fail[s] to take advantage of that
access, New York courts are particularly disinclined to entertain claims of justifiable reliance.”
Crigger, 443 F.3d at 235. Here, FGIC “enjoy[ed] access to critical information” concerning
Magnetar’s role as Pyxis’s equity sponsor as well as Magnetar’s CDO trading strategy. On
August 29, 2006, FGIC’s lead underwriter on Pyxis, Elizabeth Menhenett, received a Derivatives
Week article reporting that Magnetar “is dominating the market for asset-backed securities
collateralized debt obligations” and “[m]arket participants speculate the fund is shorting other
parts of the capital structure against its long equity positions.” (ECF No. 166 ff 59-60; see also
ECE No. 210-1 9.95.) The article identified Pyxis as a Magnetar-sponsored “Constellation”
CDO. (ECF No. 166 § 60.) A few weeks later, on September 28, 2006, a Merrill Lynch research
report discussed a “long-short” trading strategy in which hedge funds purchased a CDO’s equity
and shorted the CDO’s higher-rated tranches. (Jd. 63.) Lynn Finkel, a Managing Director in
FGIC’s CDO group and Ms. Menhenett’s direct supervisor, circulated the Merrill Lynch report
to FGIC’s entire CDO team, noting that “the triggerless deals referenced below are the Magnitar
[sic] deals.” (/d.) At no point did FGIC’s CDO team disclose any of this information to FGIC’s
Structured Credit Committee despite knowing that Magnetar was an equity investor in Pyxis.

(Id. 94 58-63.) In fact, according to Ms. Menhenett, she did not believe Magnetar’s CDO trading
strategy and sponsorship of CDOs were relevant to FGIC’s decision of whether to participate in

Pyxis because it did not “affect [FGIC’s] investment thesis.” (/d. 61.)

=i =
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 30 of 46

E. FGIC’s Losses Were Not Caused By The Representations In The August
Target Portfolio

For Putnam to be liable for fraud, FGIC’s damages must have been caused by the
representations in the August Target Portfolio. Fin. Guar. Ins. Co. v. Putnam Advisory Co.,
LLC, 783 F.3d 395, 402 (2d Cir. 2015) (“To state a claim for fraud under New York law, a
plaintiff must allege . . . a material misrepresentation . . . which caused injury to the plaintiff.”).
This requires FGIC to prove by clear and convincing evidence both transaction causation and
loss causation. Jd. (holding that to satisfy the causation element, a plaintiff must allege
transaction causation and loss causation).

1. FGIC Cannot Prove That But For The August Target Portfolio, It
Would Not Have Insured Pyxis

Common law fraud requires FGIC to prove transaction causation by clear and convincing
evidence, or, in other words, that but for the representations in the August Target Portfolio, FGIC
would not have agreed to insure the Pyxis CDO. Transaction causation means that the
“defendant’s misrepresentation induced plaintiff to engage in the transaction in question.” Fin.
Guar. Ins. Co., 783 F.3d at 402. Similar to the above analysis on actual reliance, there is no
evidence that but for the August Target Portfolio, FGIC would not have agreed to insure the
Pyxis CDO. As stated, the Credit Application for Pyxis—the document upon which FGIC’s
Structured Credit Committee relied in approving the transaction—featured assets from the July
Portfolio, not the August Target Portfolio. (ECF No. 166 {ff 40, 49.)

2. FGIC Cannot Prove That Its Losses Were Caused By The August
Target Portfolio

Common law fraud also requires FGIC to prove loss causation by clear and convincing
evidence, or, in other words, that the representations in the August Target Portfolio were the

actual cause of FGIC’s losses. Loss causation means that the “misrepresentations directly caused
-22-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 31 of 46

the loss about which plaintiff complains.” Fin. Guar. Ins. Co., 783 F.3d at 402. In other words,
loss causation “is the causal link between the alleged misconduct and the economic harm
ultimately suffered by the plaintiff.” Jd.

As is relevant here, “‘when the plaintiffs loss coincides with a marketwide phenomenon
causing comparable losses to other investors, the prospect that the plaintiff's loss was caused by
the fraud decreases’, and a plaintiffs claim fails when it has not proven ‘that its loss was caused
by the alleged misstatements as opposed to intervening events.’” Basis PAC-Rim Opportunity
Fund (Master) v. TCW Asset Mgmt. Co., 48 N.Y.S.3d 654, 656-57 (App. Div. 2017) (quoting
Lentell v. Merrill Lynch & Co., 396 F.3d 161, 174 (2d Cir. 2005) (alteration omitted)). “Indeed,
when an investor suffers an investment loss due to a market crash [ ] of such dramatic
proportions that [the] losses would have occurred at the same time and to the same extent
regardless of the alleged fraud, loss causation is lacking.” Jd.

FGIC’s losses in connection with Pyxis were caused by the market-wide financial crisis
which impacted al/ CDOs backed by subprime RMBS issued during the same period. (ECF No.
166 J 84; see ECF No. 210-1 9 24, 143.) By March 2012, fourteen of the sixteen similar CDOs
issued in the one-month period before and after the pricing date of Pyxis—including eight non-
Magnetar CDOs—had defaulted. (ECF No. 166 4 89.) Even FGIC’s witnesses admitted that the
“strain in the CDO market . . . was largely attributed to RMBS and subprime RMBS,.” (id. 85),
and that the RMBS subprime rating downgrades were “widespread,” (id. { 87). The global
financial crisis severely impacted FGIC’s entire CDO book. By October 2010, every CDO
insured by FGIC from January 2006 to July 2007 had been downgraded from AAA to below
investment grade, (id. J 88), and by March 2012, nearly every one of these CDOs had defaulted

or suffered substantial losses, (id. | 89). One of FGIC’s witnesses testified that the decline in the

-23-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 32 of 46

mortgage market in 2007 and 2008 was “probably one of the most significant factors” causing
the losses on FGIC’s CDO book. (/d. ¥ 91.)

As such, it is no surprise that FGIC’s own damages expert, Dr. Karl Snow, calculated that
Pyxis would have suffered terrible losses no matter its composition. (ECF No. 166 {J 92-94.)
According to Dr. Snow, “if the only misrepresentation was there should have been 10 percent
more prime [RMBS] in the portfolio, then I’ve calculated zero damages.” (/d. 7.94.) Dr. Snow
testified that the addition of more prime RMBS would have only increased FGIC’s exposure
under the terms of the Pyxis Guaranty, not reduced it. (/d.) The reason is that prime RMBS had
less subordination—fewer mortgage loans—as collateral than subprime RMBS of the same
credit rating; as a result, it would take fewer loan defaults to impact a prime RMBS bond than a
subprime RMBS bond. It is not the case, contrary to FGIC’s suggestion, that a prime RMBS
bond of a certain credit rating was a safer investment than a subprime RMBS bond of the same
rating.

Notwithstanding the admissions of its own damages expert and the fact that the financial
crisis wiped out all CDOs backed by subprime RMBS issued during late 2006 and early 2007,
FGIC argues that any losses it suffered were independent of the meltdown in the subprime
mortgage market. FGIC’s theory of loss causation and damages is built on four speculative and
baseless predicates:

First, FGIC argues that had the rating agencies received the “actual” Pyxis portfolio—as
opposed to the target portfolio provided by Calyon—they would have established a 25.05%

initial AAA attachment point as opposed to the 20.43% attachment point they in fact required;

-24-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 33 of 46

Second, FGIC contends that had the rating agencies required a 25.05% initial AAA
attachment point, FGIC would have insisted on a 50% attachment point for the Class A-1 notes it
insured, as opposed to the 40% attachment point it agreed to;

Third, FGIC asserts that had it insured at a 50% attachment point, it would have
established lower loss reserves when Pyxis began to fail; and

Fourth, FGIC speculates that had its loss reserves been lower, it would have reached an
agreement with Calyon to pay less than what it ultimately did to commute its exposure to Pyxis
(the “Commutation Payment”). (See ECF No. 200-6 29; ECF No. 200-7 ff] 17, 25-26.)

Every link in this chain of loss causation is contrary to the evidence. (1) The rating
agencies did in fact review the final Pyxis portfolio. As Putnam fully knew, the Pyxis Indenture
required each of the rating agencies to confirm their ratings of Pyxis notes based on the final,
audited portfolio. (See ECF No. 115-20 at 172.) Each of the rating agencies did just that,
thereby confirming the appropriateness of a 20.43% initial AAA attachment point. (ECF No.
166 977.) (2) As noted above, FGIC’s claim that it only insured CDOs at two times the initial
AAA attachment point is meritless; for many CDOs, FGIC issued its guaranty at less than two
times that attachment point. (See Ex. 2; Ex. 3; Ex. 4; ECF 210-1 at Ex. 9.) In any event, there is
no evidence that Calyon would have agreed to structure FGIC’s Pyxis participation at a 50%
attachment point. Rather, the evidence strongly suggests that Calyon was not willing to do so.
(See ECF No. 164-14.) (3) There is no evidence of what loss reserves FGIC would have
established if it had attached at 50%; its principal witness on this subject has attested that the
question is unanswerable. (ECF No. 164-17 4 10.) (4) There is no evidence that Calyon would
have agreed to commute FGIC’s exposure under the Pyxis Guaranty for less than the sum it had

agreed to. No Calyon witness has so testified; FGIC has a total failure of proof on this subject.

-25-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 34 of 46

II. FGIC CANNOT PREVAIL ON ITS NEGLIGENT MISREPRESENTATION
CLAIM

For FGIC to prevail on its negligent misrepresentation claim, it must prove by a
preponderance of the evidence that: (1) Putnam had a duty, as a result of a special relationship,
to give correct information; (2) Putnam made a false representation that it should have known
was incorrect; (3) the information supplied in the representation was known by Putnam to be
desired by FGIC for a serious purpose; (4) FGIC intended to rely and act upon it; and (5) FGIC
reasonably relied on the representation to its detriment. See Cacchillo v. Insmed, Inc., 551 Fed.
App’x 592, 595-96 (2d Cir. 2014).

As with the common law fraud analysis above, forward-looking statements are not
actionable under the circumstances present here. Under Second Circuit law, “[s]tatements of
prediction or expectation about future events cannot give rise to a negligent misrepresentation or
fraud claim.” In re Merrill Lynch Auction Rate Sec. Litig., 2011 WL 536437, at *12 (S.D.N.Y.
Feb. 9, 2011); see also Cacchillo, 551 F. App’x at 596 (“The alleged misrepresentation cannot be
a promise of future conduct, which are not actionable as negligent misrepresentations under New
York law.”); Kortright Capital Partners LP v. Investcorp Inv. Advisors Ltd., 392 F. Supp. 3d
382, 402 (S.D.N.Y. 2019) (Generally, an actionable misrepresentation must be factual in nature
and not promissory or relating to future events that might never come to fruition.”).

Forward-looking statements can only be actionable if the plaintiff can prove that the
defendant did not have a good faith belief in the forward-looking statement at the time it was
made. See New Jersey Carpenters, 2010 WL 1257528, at *6 (holding that representations that
“predict future value and reliability” are “not actionable unless it is alleged that the opinions

were not truly held”). Even assuming Putnam knew the contents of the August Target

- 26 -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 35 of 46

Portfolio—and it did not—there is no evidence that Putnam believed Pyxis would not purchase
the targeted assets at the time Calyon sent the document to FGIC.

A. There Was No Special Relationship Between Putnam And FGIC

For FGIC to prove its claim of negligent misrepresentation, it must prove by a
preponderance of the evidence that Putnam owed FGIC a duty to provide correct information in
the August Target Portfolio, based on a special relationship between the parties. See MBIA Ins.
Corp. v. Countrywide Home Loans, Inc., 87 A.D.3d 287, 288 (N.Y. App. Div. 201 1)
(“[Nlegligent misrepresentation requires a showing of a special relationship of trust or
confidence between the parties which creates a duty for one party to impart correct information
to another, and a special relationship does not generally arise out of an ordinary arm’s length
business transaction between two parties.”). To establish such a special relationship, FGIC must
show that there was either a contractual relationship between the parties or a relationship so close
as to approach that of a contractual relationship. Tyman v. Pfizer, Inc., 2017 WL 6988936, at
*14 (S.D.N.Y. Dec. 27, 2017) (“The New York Court of Appeals has reiterated time and again
that . . . there must be a showing that there was either actual privity of contract between the
parties or a relationship so close as to approach that of privity.”).

When there is no contractual privity between the parties and the special relationship is
premised on a relationship between the parties so close that it approaches contractual privity, the
plaintiff must establish that: (1) “the defendant had awareness that its work was to be used for a
particular purpose”; (2) “there was reliance by a third party known to the defendant in
furtherance of that purpose”; and (3) “there existed some conduct by the defendant linking it to
that known third party evincing the defendant’s understanding of the third party’s reliance.”

Bayerische Landesbank v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 59 (2d Cir. 2012).

-27-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 36 of 46

There was no contractual privity between Putnam and FGIC; the only contractual
relationship that FGIC entered into was with Calyon (the entity that provided the August Target
Portfolio to FGIC). Nor can FGIC prove a special relationship based on the Bayerische factors.
The August Target Portfolio was not Putnam’s “work,” as Putnam played no role in creating the
document. Because Putnam did not know of the existence of the August Target Portfolio, it was
not aware that FGIC purportedly would rely on its contents to determine whether to participate in
Pyxis. And, as set forth above, FGIC did not rely on the August Target Portfolio in its Credit
Application—tt relied on the July Portfolio and other assets from its RMBS holdings to test the
CDO’s projected assets. (See ECF No. 166 ff 40, 49.)

Notably, New York courts have repeatedly held that in negligent misrepresentation cases,
“the requisite relationship between the parties must have existed before the transaction from
which the alleged wrong emanated, and not as a result of it.” Gregor v. Rossi, 992 N.Y.S.2d 17,
19 (App. Div. 2014); RKA Film Fin., LLC v. Kavanaugh, 100 N.Y.S.3d 611 (Sup. Ct. 2018)
(same); Elghanian v. Harvey, 671 N.Y.S.2d 206, 206 (App. Div. 1998) (same). This
consideration is dispositive in this case because there was no pre-existing relationship between
the parties and it is not disputed that FGIC and Putnam did not have any commercial dealings
prior to Pyxis.

Moreover, under New York law, no duty can be established where the defendant
disclaims any sort of fiduciary or similar relationship. See, e.g., Landesbank Baden-
Wurttemberg v. Goldman Sachs & Co., 821 F. Supp. 2d 616, 624 (S.D.N.Y. 2011) (dismissing
negligent misrepresentation claim where the offering documents “expressly disclaimed any
special relationship”); HSH Nordbank AG v. UBS AG, 95 A.D.3d 185, 208 (N.Y. App. Div.

2012) (dismissing negligent misrepresentation claim where defendant disclaimed any advisory

- 28 -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 37 of 46

relationship). Here, FGIC received numerous documents, including offering documents and
marketing presentation materials, that expressly disclaimed any fiduciary or special duty running
from Putnam to any other party. (See ECF No. 166 § 20; ECF No. 173-1 at ii1 (stating that in
making an investment decision, investors “must rely on their own examination of the co-issuers
and the terms of the offering, including the merits and risks involved”).)

B. The August Target Portfolio Was Not Made By Putnam And Was Not A
False Representation That Putnam Should Have Known Was Incorrect

1. Putnam Did Not “Make” The Representation At Issue

For Putnam to be liable for negligent misrepresentation, FGIC must prove by a
preponderance of the evidence that Putnam made the representation at issue. Cacchillo, 551 Fed.
App’x at 595-96; see also Woori Bank v. Citigroup Inc., 2013 WL 1235648, at *5 (S.D.N.Y.
Mar. 27, 2013) (dismissing plaintiffs negligent misrepresentation claim where he “failed to
allege that there were any specific actionable misstatements or omissions that are attributable to”
the defendants). As set forth above, it was Calyon, not Putnam, that created the August Target
Portfolio and provided it to FGIC; Putnam did not know about the document. See supra Section
I(A)(1).

2. Putnam Had No Reason To Know That The August Target Portfolio
Was Incorrect

For FGIC to prove its negligent misrepresentation claim, it must also prove bya
preponderance of the evidence that Putnam should have known that the August Target Portfolio
was incorrect. Cacchillo, 551 Fed. App’x at 596. As with fraud, because the August Target
Portfolio is a forward-looking statement, this factor requires FGIC to prove that Putnam did not
believe the alleged misrepresentations in the document were true at the time it was sent to FGIC.

See New Jersey Carpenters Health Fund, 2010 WL 1257528, at *6 (holding that statements that

- 29 -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 38 of 46

“predict future value and reliability ... are not actionable unless it is alleged that the opinions
were not truly held”). Because Putnam never saw the August Target Portfolio and did not know
of its contents, FGIC cannot prove that Putnam should have known the document was false.

C. FGIC Cannot Prove That Putnam Knew FGIC Desired The August
Target Portfolio For A Serious Purpose

For FGIC to prove its negligent misrepresentation claim, it must prove by a
preponderance of the evidence that Putnam knew FGIC desired the August Target Portfolio for a
serious purpose. Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d
168, 187 (2d Cir. 2004) (“There must be knowledge or its equivalent on the defendant’s part that
the information is desired for a serious purpose.”). Again, because Putnam did not know about
the August Target Portfolio, FGIC cannot establish that Putnam knew FGIC wanted that
particular document for a serious purpose.

D. FGIC Did Not Actually Intend To Rely On The August Target Portfolio In
Deciding Whether To Insure Pyxis

FGIC must also prove by a preponderance of the evidence that it intended to rely on the
August Target Portfolio when it decided to insure Pyxis. See Cacchillo, 551 Fed. App’x at 595-
96 (“To prove negligent misrepresentation under New York law, a plaintiff must show that . . .
the plaintiff intended to rely and act upon [the representation].”); see also Kortright Capital
Partners LP, 392 F. Supp. 3d at 402 (same). As previously stated, FGIC cannot establish this

element. See supra Section I(D)(1).

-30-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 39 of 46

E. FGIC Did Not Reasonably Rely On The August Target Portfolio To Its
Detriment In Deciding To Insure Pyxis

1. FGIC Did Not Reasonably Rely On The August Target Portfolio In
Deciding Whether To Insure Pyxis

To establish the reliance element of negligent misrepresentation, FGIC must prove by a
preponderance of the evidence that it reasonably relied on the August Target Portfolio in
deciding whether to insure Pyxis. See Cacchillo, 551 Fed. App’x at 595-96. Here, as for
common law fraud, FGIC’s sophistication and means are relevant considerations in determining
the reasonableness of its purported reliance. See Orlando v. Kukielka, 836 N.Y.S.2d 252, 255
(App. Div. 2007) (holding plaintiffs’ reliance unreasonable as a matter of law where plaintiffs
were “sophisticated businesspersons” who relied on a broker’s misrepresentation despite
conducting their own audit and obtaining different results). As was the case for common law
fraud, FGIC cannot establish reasonable reliance because: (1) FGIC was a sophisticated party;
(2) FGIC never sought to confirm with Calyon or Putnam whether the target assets in the August
Target Portfolio had been acquired, despite knowing the document was incomplete; (3) FGIC
received subsequent updated disclosures, including the September Target Portfolio; and (4)

FGIC had the ability to ask Putnam to adjust the composition of the Pyxis portfolio after closing
and it never did so. See supra Section I(D)(2).

2. FGIC’s Losses Were Not Caused By The Representations In The
August Target Portfolio

FGIC must also prove that it relied on the August Target Portfolio to its detriment.
Cacchillo, 551 F. App’x at 595-96. In other words, FGIC must prove that its damages were
directly caused by the alleged misrepresentations in the August Target Portfolio. See
DoubleLine Capital LP v. Odebrecht Fin., Ltd., 323 F. Supp. 3d 393, 461 (S.D.N.Y. 2018) (“A

plaintiff must also allege that such reliance was to its detriment, i.e., that the misrepresentations
-31-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 40 of 46

directly caused the loss about which plaintiff complains . . . .”). Because the “causation
requirement for a negligent misrepresentation claim is the same as the causation requirement for
a claim of fraud,” Amusement Indus., Inc. v. Stern, 786 F. Supp. 2d 758, 778 (S.D.N.Y. 2011),
FGIC must prove both transaction causation and loss causation. As was the case with common
law fraud, see supra Section I(E)(1), there is no transaction causation because FGIC’s Structured
Credit Committee relied on the July Portfolio in approving the Pyxis transaction, not the August
Target Portfolio. Similarly, FGIC cannot prove loss causation because it cannot show that its
losses were caused by the August Target Portfolio rather than the global financial crisis. See
supra Section I(E)(2).
Ill. FGIC CANNOT PREVAIL ON ITS NEGLIGENCE CLAIM

For FGIC to prevail on its negligence claim, it must establish by a preponderance of the
evidence that: (1) Putnam owed FGIC a duty; (2) Putnam breached that duty; and (3) FGIC
suffered injury substantially caused by that breach. See Lombard v. Booz-Allen & Hamilton,
Inc., 280 F.3d 209, 215 (2d Cir. 2002).

A. There Was No Special Relationship Between Putnam And FGIC, And
Putnam Had No Duty To Provide FGIC With Correct Information

For FGIC to prevail on its negligence claim, it must prove by a preponderance of the
evidence that Putnam owed a duty to FGIC. Banco Indus. de Venezuela, C.A. v. CDW Direct,
L.L.C., 888 F. Supp. 2d 508, 512 (S.D.N.Y. 2012). As with FGIC’s claim for negligent
misrepresentation, to establish this duty FGIC must prove a special relationship between itself
and Putnam. (See ECF No. 160 (Summary Judgment Order) at 42-43 (equating the “duty”
element of negligence with that of negligent misrepresentation, and requiring proof of a special
relationship for negligence).) FGIC cannot prove such a relationship with Putnam because

Putnam did not make the August Target Portfolio, FGIC did not rely on the August Target
-32-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 41 of 46

Portfolio in deciding to insure the Pyxis CDO, and despite previous communications with FGIC
regarding Pyxis, Putnam had no understanding that FGIC would potentially rely on the August
Target Portfolio, a document Putnam did not prepare or even know existed. See supra Section
TI(A).

B. Even If Putnam Owed A Duty To FGIC, Putnam Did Not Breach That Duty

Even if FGIC could establish that Putnam owed a duty to FGIC—which it did not—FGIC
cannot prove that Putnam breached that duty. Breach of duty means a failure to exercise
“ordinary care,” or the “degree of care which a reasonably prudent [party] would have exercised
under the same circumstances.” Brown v. New Commodore Cruise Line Ltd., 2000 WL 45443,
at *3 (S.D.N.Y. Jan. 19, 2000). Here, when considering whether Putnam exercised “ordinary
care,” one must account for the practice and customs of other companies engaged in the same
industry as Putnam. See AG Capital Funding Partners, L.P. v. State St. Bank & Tr. Co., 842
N.E.2d 471, 478 (N.Y. 2005) (“[E]vidence of industry practice and standards is admissible to
establish a duty of care.”). The evidence is clear that collateral managers are not responsible for
advising CDO investors. It is the role of structuring banks to act as the conduit of deal
information to CDO investors, just as it is the structuring bank that contracts with insurers to
guarantee the performance of CDO note classes. (ECF No. 210-1 ff] 111-112.) In fact,
Putnam’s contractual arrangement with Calyon provided that Putnam would refrain from having
such communications with a CDO’s investors. Thus, even if Putnam owed a duty to FGIC, the
scope of that duty did not extend to providing FGIC with information about the Pyxis portfolio.

Moreover, even if it could be suggested that Putnam had a duty to provide investors with
information about Pyxis’s targeted collateral assets, Putnam arranged for Calyon to provide such

information to FGIC. On September 5, 2006, approximately four weeks before closing, Putnam

- 33 -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 42 of 46

sent an updated target portfolio to Calyon and recommended its distribution to investors. (ECF
No. 166 § 26.) Calyon incorporated that information in the September Target Portfolio that it
sent to FGIC. (Id. 927.) Putnam also ensured that FGIC obtained access to Putnam’s website
for Pyxis and that FGIC received the monthly Pyxis trustee reports. (Id. {| 53-55.) There can be
no dispute that Putnam provided FGIC with accurate information concerning the Pyxis collateral
and that Putnam “performed its role as [c]ollateral [m]anager in accordance with standard
industry practice.” (ECF No. 210-1 9 23, 111, 115, 118-19.)

C. Even If Putnam Breached Its Duty, FGIC Cannot Prove That Its Losses

Were Substantially Caused By That Breach Rather Than The Financial
Crisis

To sustain its negligence claim, FGIC must prove by a preponderance of the evidence
that it suffered losses substantially caused by Putnam’s breach. Lombard, 280 F.3d at 215. An
act or failure to act is a substantial cause in bringing about a loss if a reasonable person would
regard it as a cause of the loss. See Wild v. Catholic Health Sys., 21 N.Y.3d 951, 955 (2013)
(“An act or omission is regarded as a cause of an injury if it was a substantial factor in bringing
about the injury. That is, if it had such an effect in producing the injury that reasonable people
would regard it as a cause of the injury.”). As with the causation analyses for common law fraud
and negligent misrepresentation, FGIC cannot prove that its losses were caused by Putnam’s
alleged negligence rather than the financial crisis. See Stagl v. Delta Airlines, Inc., 52 F.3d 463,
473 (2d Cir. 1995) (“If the intervening act is extraordinary under the circumstances, not
foreseeable in the normal course of events, or independent of or far removed from defendant’s

conduct, it may well be a superseding act which breaks the causal nexus.”); see also Section

I(E)(b).

- 34-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 43 of 46

IV. FGIC IS ENTITLED TO RECOVER ONLY ITS ACTUAL PECUNIARY LOSS

Even if FGIC could prove any of its claims, Putnam is responsible only for “the actual
pecuniary loss sustained as the direct result of the wrong or what is known as the out-of-pocket
rule.” Lama Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413, 421 (1996). Under the out-of-
pocket rule, “damages are to be calculated to compensate plaintiffs for what they lost because of
the fraud, not to compensate them for what they might have gained. There can be no recovery of
profits which would have been realized in the absence of fraud.” Connaughton v. Chipotle
Mexican Grill, Inc., 75 N.E.3d 1159, 1163 (N.Y. 2017) (alteration omitted); see also Solin v.
Domino, 501 F. App’x 19, at *2 (2d Cir. 2012) (holding that negligent misrepresentation claims
are limited to “out-of-pocket” damages).

In July 2009, more than seven years before FGIC would have had any payment
obligations under the Pyxis Guaranty, FGIC negotiated a commutation payment with Calyon
limiting its exposure to Pyxis and to two other CDOs for $100 million. (ECF No. 166 4/71.)

FGIC asserts that it internally allocated $74.5 million as commutation of its specific exposure to
Pyxis. (Id. 73.) To prove actual pecuniary loss, FGIC bears the burden of showing what
portion of its Commutation Payment was directly attributable to Putnam’s alleged
misrepresentation. See B.N.E. Swedbank, S.A. v. Banker, 1993 WL 152392, at *2 (S.D.N.Y.
Mar. 8, 1993) (stating that damages are awarded “for any loss which was proximately caused by”
defendant (emphasis added)).

It is also FGIC’s burden to establish that its internal allocation of $74.5 million of the
Commutation Payment to Pyxis was reasonable. See Cameron Int'l Corp. v. Precision Castparts
Corp., 2010 WL 148142, at *3 (S.D. Tex. Jan. 13, 2010) (“The burden lies on the co-mingler to

apportion [a lump settlement]; if he cannot, he bears all of the loss.”); see also High Point

-35-
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 44 of 46

Design, L.L.C. v. LM Ins. Corp., 2016 U.S. Dist. LEXIS 12690, at *9 (S.D.N.Y. Feb. 3, 2016)
(“[T]he law is clear that the party seeking to allocate expenses bears the burden of proving what
amount of allocation is appropriate once the insured has made a prima facie showing that certain
amounts were spent in its defense.”). Here, the portion of the Commutation Payment allocated to
Pyxis was clearly arbitrary: FGIC allocated $74.5 million to Pyxis while allocating $0 to one of
the other commuted CDOs. (ECF No. 166 {ff 72-74.)

Moreover, under the out-of-pocket rule, damages cannot be based on a speculative
alternative transaction. See Ritani, L.L.C. v. Aghjayan, 970 F. Supp. 2d 232, 251-52 (S.D.N.Y.
2013) (“[I]Jn New York, the loss of an alternative contractual bargain . . . cannot serve as a basis
for fraud or misrepresentation damages [where] the loss of the bargain was undeterminable and
speculative.”); AHW Inc. P’Ship v. Citigroup Inc., 980 F. Supp. 2d 510, 527 (S.D.N.Y. 2013)
(stating that New York law “bars claims that require a factfinder to cut through this many layers
of uncertainty and speculation”). Rather, in the “rare case” where an alternative transaction may
be the basis for damages, there must be “some quantifiable, concrete alternative opportunity.”
Spithogianis v. Haj-Darwishm, 2008 WL 82188, at *7 (S.D.N.Y. Jan. 7, 2008).

As stated above, FGIC alleges that had it known Pyxis would not contain the exact same
assets as those in the August Target Portfolio, it would have insisted on an attachment point of
50% rather than 40%. FGIC, however, has never offered any evidence to show that Calyon
would have agreed to FGIC providing the Pyxis Guaranty at a 50% attachment point. To the
contrary, the evidence demonstrates that Calyon would never have agreed to those terms. (See
ECF No. 164-14.) In addition, FGIC has never explained its method and manner of calculating
its alleged damages had it provided the Pyxis Guaranty at a 50% attachment point rather than

40%. (See ECF No. 160 at 41 n.26.) FGIC employee Derek Donnelly admitted that determining

- 36 -
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 45 of 46

“the ultimate size of the commutation payment” in response to a higher attachment point was an
“unanswerable counterfactual.” (ECF No. 164-17 4 10.)
V. FGIC WAS UNDER A DUTY TO MITIGATE ITS DAMAGES

Finally, New York law requires an injured party to mitigate its damages. This means that
a party “is under an obligatory duty to make a reasonable effort to minimize the damages liable
to result from such injury, and a failure to make such an effort will bar that party from recovering
for those additional damages which result from such failure.” City of New York v. Fedex Ground
Package Sys., Inc., 314 F.R.D. 348, 357 (S.D.N.Y. 2016). Here, FGIC did not mitigate its
losses. As FGIC was aware, under the Pyxis Indenture Putnam had the right to trade up to 5% of
the Pyxis portfolio each year. (See ECF No. 173-5 at 2.) Yet FGIC never approached Putnam
about adjusting the portfolio, even after FGIC had obtained monthly trustee reports showing the
exact composition of Pyxis’s assets and even after FGIC had prepared an internal report showing
its awareness that Pyxis held just 2% prime RMBS.

CONCLUSION
For the reasons set forth above, FGIC cannot prove that Putnam is liable for common law

fraud, negligent misrepresentation, or negligence.

-Bye
Case 1:12-cv-07372-LJL-KNF Document 254 Filed 02/03/20 Page 46 of 46

Dated: February 3, 2020
New York, New York

MILBANK LLP
By: tw, La

Thomas A. Arena (tarena@milbank.com)
Sean M. Murphy (smurphy@milbank.com)

Katherine Goldstein (kgoldstein@milbank.com)
Kingdar Prussien (kprussien@milbank.com)
Samantha A. Lovin (slovin@milbank.com)
Allison S. Markowitz (amarkowitz@milbank.com)
55 Hudson Yards

New York, New York 10001

Telephone: (212) 530-5000

Attorneys for Defendant
The Putnam Advisory Company, LLC

- 38 -
